Citation Nr: 9911328	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-39 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1964 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which reopened the veteran's claim for 
service connection for PTSD but then denied the veteran's 
claim on the merits.   The veteran filed a timely appeal to 
this adverse determination.

The veteran appealed the RO's December 1992 decision to the 
Board, which also reopened the claim, and then remanded it to 
the RO for further development in July 1996.  This 
development was completed to the extent possible, and the 
claim was then returned to the Board for appellate 
consideration.  However, as a new, precedential decision 
regarding PTSD claims was issued in the interim by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court"), the veteran's claim was 
again remanded by the Board in April 1997.  It is now again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  It has been verified that on May 19, 1968, the unit to 
which the veteran was assigned at Camp Evans in Vietnam 
received 12 rounds of enemy 122mm rocket fire, and, 
accordingly, the veteran is presumed to have engaged in 
"combat with the enemy." 

3.  None of the veteran's diagnoses of PTSD were based on 
this verified inservice stressor, and the veteran failed to 
report for examinations scheduled by the RO to determine 
whether this stressor was related to his PTSD.
CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the veteran's claim, the Board observes that the 
veteran's service medical records appear to be incomplete.  
The Board notes that numerous requests from the RO to the 
National Personnel Records Center (NPRC) seeking more 
complete records have all met with negative responses.  
However, the veteran's claims file reflects that some service 
medical records are of record, as are the veteran's service 
personnel records.  In any case, the Board notes that the 
veteran has not alleged that he received any medical 
treatment in service for his claimed PTSD, and, further, has 
not alleged that any of his stressors involved injuries which 
could be documented in service medical records.  Based on 
these facts, the Board is satisfied that the RO expended 
sufficient efforts to assist the veteran in obtaining service 
records from alternate sources, and determines that appellate 
review is proper at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1996).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet.App 91, 98 (1993).

Under the Cohen criteria, the veteran has met his burden of 
submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen, 10 Vet. App. at 137, citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); and King v. Brown, 5 Vet. App. 19, 21 
(1993).  Because the claim is well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. App. 324 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A review of the medical evidence of record reveals that the 
veteran has received several diagnoses of PTSD, including an 
August 1992 diagnosis by a VA licensed clinical social worker 
(LCSW) which appears to attribute this disorder to several 
unspecified "life threatening events" which the veteran 
reportedly experienced while serving in Vietnam.  Although it 
does not appear that the veteran ever related any specific 
stressors to examiners at the time of examinations and 
treatment, the Board observes that in an April 1992 statement 
in support of claim, submitted directly to the RO, the 
veteran described his inservice stressors as follows:

(1)  On May 19, 1968, while stationed in Phu Bai, his company 
came under attack from incoming mortar rounds.  The veteran 
hid in an underground bunker for approximately two hours, 
during which time he feared he would be found and killed.  
When he emerged he was told that the Viet Cong had been 
there.

(2)  The veteran was sent to a place in South Viet Nam where 
he had to live in an underground house.  The house was 
heavily sandbagged, and came under fire every Sunday from 
enemy troops stationed in a nearby graveyard.  He could not 
recall the name of the place, but remembered that it was Ho-
Chi Minh's birthplace. 

The veteran also spoke in general terms about his experience 
in Vietnam during the war, at which time he reportedly was 
stationed "all over" South Viet Nam and endured incoming 
fire every day he was there.  He also stated that he rode in 
helicopters and was shot at almost every time.  Finally, he 
reported that he was transported by 1/4-ton and 2 1/2-ton 
vehicles which were escorted by tanks, and that he had to 
remove mines from the road in front of the convoy.

As noted above, in July 1996 the Board remanded the veteran's 
claim to the RO for further development.  Specifically, the 
Board noted that while the veteran had been diagnosed with 
PTSD on at least one occasion, i.e., while undergoing regular 
psychiatric treatment at the Cumberland River Comprehensive 
Care Center (CRCCC), this diagnosis appeared to be based on a 
history which had not been verified.  Therefore, in light of 
the rather vague and general nature of most of the veteran's 
claimed inservice stressors, the Board instructed the RO to 
contact the veteran and request that he provide additional 
information concerning specific details of the claimed 
stressful inservice events, including dates, places, detailed 
descriptions, units of service, duty assignments, as well as 
the names, ranks, units of assignment and any other 
identifying information concerning any other individuals 
involved in any claimed stressful event.  The Board stated 
that if the veteran failed to respond to the RO's request, 
the RO should readjudicate that veteran's claim for service 
connection for PTSD based on the available record.

Therefore, in July 1996 the RO wrote to the veteran 
requesting that he provide more specific stressor 
information.  The record does not indicate that the veteran 
ever responded to this request.  The RO then denied the 
veteran's claim in a supplemental statement of the case dated 
in November 1996, and returned the veteran's claims file to 
the Board.

In April 1997, the Board again remanded the veteran's claim 
to the RO for further development.  The Board noted that 
subsequent to the issuance of the remand in July 1996, the 
Court issued Cohen v. Brown, a precedential decision which 
significantly altered the analysis in connection with claims 
for service connection for PTSD.  Therefore, the Board 
remanded the veteran's claim with instructions to the RO to 
procure any outstanding records, to request a stressor 
statement from the veteran, and to attempt to procure all 
service administrative records relating to the veteran's 
service assignments and duties in Vietnam.  The RO was 
instructed to then forward any information obtained by these 
efforts to the United States Army & Joint Services 
Environmental Support Group (now known as the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR)) in an attempt to verify any claimed stressors.  
The RO was informed that this request should be sent even if 
the veteran failed to respond to the request for a detailed 
stressor statement.  Following the receipt of the ESG's 
report, the RO was instructed to prepare a report detailing 
the nature of any combat action, or inservice stressful 
event, verified by the ESG or other documents, and to add 
this report to the veteran's claims file.  Finally, the RO 
was instructed to schedule the veteran for a psychiatric 
examination to determine the nature and extent of the 
veteran's psychiatric disabilities, if any, and to request an 
opinion as to the etiology of any disorder identified.  The 
examiner was notified that only the verified history detailed 
in the reports provided by ESG or other service records 
and/or the RO's report could be relied upon in rendering a 
diagnosis of PTSD.   

Therefore, in April 1997 the RO sent a letter to the veteran 
asking that he provide information regarding treatment 
received for his PTSD, so that a search for such records 
could be performed.  Additionally, in July 1997 the RO sent 
the veteran a second request for detailed stressor 
information.  It does not appear that the veteran responded 
to either request for information.

Pursuant to the instructions of the Board remand, the RO then 
forwarded all potentially relevant materials, including the 
veteran's DD Forms 214, service personnel records, and the 
original April 1992 stressor statement, described above, to 
the ESG for attempted stressor verification.

In a response dated in February 1998, the USASCRUR enclosed a 
copy of the 1968 and 1969 Unit Histories submitted by the 
15th Transportation Battalion (15th Trans Bn), to which the 
veteran was assigned during his tours of duty in Vietnam.  
The USASCRUR noted that the veteran's company assisted in 
fierce struggle in Hue in February 1968, when it assisted in 
aircraft maintenance support for the 1st Cavalry Division 
(the higher headquarters of the 15th Trans Bn).  In addition, 
the history stated that Viet Cong/North Vietnamese Army 
attacks were a constant occurrence at the aircraft 
maintenance facilities at Hue/Phu Bai and Camp Evans, with 
continued assaults on the forward landing zones.  Finally, 
the USASCRUR observed that an extract of an Operational 
Report - Lessons Learned submitted for the 1st Cavalry 
Division stated that on May 19, 1968, the date reported by 
the veteran, Camp Evans received 12 rounds of enemy 122mm 
rocket fire.  One round apparently started a fire in the 
ammunition storage area (ASP), causing massive secondary 
explosions throughout the night and resulting in the 
destruction of the ASP.

In further compliance with the Board's remand, in March 1998 
the RO prepared a report noting that the USASCRUR was able to 
document the alleged rocket attack on Camp Evans on May 19, 
1968, as alleged by the veteran.  The RO further stated that 
the remainder of the veteran's stressor statement was general 
in nature and could not be verified.

Finally, the RO scheduled the veteran for a VA psychiatric 
examination to determine the nature and extent of the 
veteran's psychiatric disorders, if any, as well as their 
etiology.  This examination, scheduled to take place in May 
1998, was canceled when the veteran failed to report as 
scheduled.  No explanation was given for this failure to 
report.  

In spite of this failure on the part of the veteran to 
cooperate with the RO's efforts to assist him in the 
development of his claim, in June 1998 the RO again contacted 
the veteran in writing in an effort to determine whether he 
would be willing to report for another VA examination.  The 
RO noted that it would allow the veteran 60 days to indicate 
his willingness to report for a reexamination.  It further 
noted that if he failed to report, the RO would be forced to 
rate his claim based on the evidence of record.  As no 
response was received to this letter, the RO again denied the 
veteran's claim in a supplemental statement of the case dated 
in September 1998.

In reviewing this evidence, the Board finds that the 
information contained in the Unit Histories and Operational 
Report - Lessons Learned submitted for the veteran's company 
confirm his allegation that his company came under rocket 
attack by enemy troops on May 19, 1968.  The Board thus 
determines that the veteran was engaged in combat with the 
enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).  
Furthermore, at least one of the veteran's claimed inservice 
stressors is related to this confirmed combat experience.

The Board also notes that the veteran has been diagnosed as 
suffering from PTSD, including in August 1992 by a VA LCSW 
and in September 1993 by a therapist at CRCCC.  However, 
neither these nor any other PTSD diagnoses have been linked 
to specific inservice stressors, either verified or 
unverified.  Further, although the RO was recently able to 
verify at least one reported stressor, i.e., the May 1968 
rocket attack, the veteran twice failed to appear for VA 
examinations which could have determined whether the 
veteran's PTSD was due to this verified stressor.  
See 38 C.F.R. 3.655(b) ("[w]hen a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.")  Therefore, the Board finds that, 
based on the evidence of record, the veteran's claim for 
service connection for PTSD does not meet the requirements of 
38 C.F.R. § 3.304(f) and must be denied.


ORDER

Service connection for PTSD is denied.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

